        Case 1:21-cv-01320-SCJ Document 1 Filed 04/01/21 Page 1 of 17




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF GEORGIA
                                ATLANTA DIVISION



 BRITTNEY BRUNET

              Plaintiff,


                                          NO.
 K. R. DRENTH TRUCKING,
 INC., ENDURANCE
 ENVORONMENTAL
 SOLUTIONS LLC,
 SHARTRELLIS LAWSON,
 And LIBERTY MUTUAL
 INSURANCE COMPANY

             Defendants.




                           COMPLAINT FOR DAMAGES

      COMES NOW Plaintiff BRITTNEY BRUNET, by and through the

undersigned counsel and files this Complaint for damages and showing this

Honorable Court the following:

                                          1.



                                      1
        Case 1:21-cv-01320-SCJ Document 1 Filed 04/01/21 Page 2 of 17




      This is an action for personal injuries to Brittney Brunet, who was injured on

January 26, 2021 due to the negligent conduct of K.R. DRENTH TRUCKING, INC.

(“K.R. DRENTH”), ENURANCE ENVIRONMENTAL SOLUTIONS, LLC.

(“ENDURANCE”) and its driver, SHARTELLIS LAWSON (“LAWSON”).

                    PARTIES, JURISDICTION, and VENUE

                                               2.

      Brittney Brunet (“Plaintiff”) is a citizen of the State of Georgia.

                                               3.

      Defendant K.R. DRENTH is a domestic corporation organized and existing

under the laws of the State of Illinois.

                                               4.

      Defendant K.R. DRENTH’ principal place of business is located at 20340

Stoney Island Avenue Lynwood, Illinois 60411.

                                               5.

      At all times material hereto, Defendant K.R. DRENTH was an interstate

motor carrier as defined by the Federal Motor Carrier Safety Regulations.

                                               6.

      Defendant K.R. DRENTH may be served with process by delivering a copy

of the summons and complaint to its process agent: Illinois Corporation Service C

located at 801 Adlai Stevenson Drive Springfield, Illinois 62703.


                                           2
          Case 1:21-cv-01320-SCJ Document 1 Filed 04/01/21 Page 3 of 17




                                               7.

         Defendant K.R. DRENTH is subject to the jurisdiction and venue of this

Court.

                                               8.

         Defendant ENDURANCE is a domestic corporation organized and existing

under the laws of the State of Illinois.

                                               9.

         Defendant ENDURANCE principal place of business is located at 20340

Stoney Island Avenue Lynwood, Illinois 60411.

                                               10.

         At all times material hereto, Defendant ENDURANCE was an interstate

motor carrier as defined by the Federal Motor Carrier Safety Regulations.

                                               11.

         Defendant ENDURANCE may be served with process by delivering a copy

of the summons and complaint to its process agent: Capitol Corporate Services, Inc.,

located at 1315 W. Lawrence Avenue Springfield, Illinois 62704.

                                               12.

         Defendant ENDURANCE is subject to the jurisdiction and venue of this

Court.




                                           3
        Case 1:21-cv-01320-SCJ Document 1 Filed 04/01/21 Page 4 of 17




                                            13.

      Defendant LAWSON is a citizen of the State of Georgia.

                                            14.

      Defendant LAWSON may be served in person with process at her residence

located at 804 Preston Lake Drive Tucker, Georgia 30084.

                                            15.

      Defendant LAWSON is subject to the jurisdiction and venue of this Court.

                                            16.

      Defendant LIBERTY MUTUAL INSURACE COMPANY (“LIBERTY

MUTUAL”) is a foreign for-profit corporation organized and existing under the laws

of Massachusetts.

                                            17.

      Defendant LIBERTY MUTUAL’S principal place of business is located in a

state other than Georgia.

                                            18.

      Defendant LIBERTY MUTUAL may be served with process by delivering a

copy of the summons and complaint to its registered agent: Corporate Service

Company 2 Sun Court, Suite 400, Peachtree Corners, GA 30092.




                                        4
        Case 1:21-cv-01320-SCJ Document 1 Filed 04/01/21 Page 5 of 17




                                              19.

      Defendant LIBERTY MUTUAL is subject to the jurisdiction and venue of

this Court.

                                              20.

      The amount in controversy in this action exceeds the sum of $75,000.00

exclusive of interest and costs.

                                              21.

      There being a diversity of citizenship between Plaintiff and Defendants and

because the amount in controversy in this action exceeds the sum of $75,000.00

exclusive of interest and costs, this Court has jurisdiction over this action pursuant

to 28 U.S.C. § 1332(a).

                                         FACTS

                                              22.

      On January 26, 2021 at approximately 06:49 both Plaintiff and Defendant

LAWSON was traveling west on South Marietta Parkway between South and White

Avenue in Cobb County, Georgia.

                                              23.

      Plaintiff traveled in the left lane and Defendant LAWSON traveled in the

middle lane to the immediate right of Plaintiff.

                                              24.


                                          5
        Case 1:21-cv-01320-SCJ Document 1 Filed 04/01/21 Page 6 of 17




      At all times while Defendant LAWSON was driving west on South Marietta

Parkway the weather was dry and clear and the roadway surface was dry.

                                           25.

      At all times while she traveled west on South Marietta Parkway Defendant

LAWSON had a clear view ahead of her tractor-trailer.

                                           26.

      At all times while traveling west on South Marietta Parkway Defendant

LAWSON knew that she needed to maintain her lane of travel for the safety of the

vehicles traveling besides her.

                                           27.

      At all times while traveling west on South Marietta Parkway Defendant

LAWSON knew she must remain attentive to the roadway and not become

distracted.

                                           28.

      While Plaintiff traveled west on South Marietta Parkway the passenger side

of her vehicle was struck by the tractor-trailer operated by Defendant LAWSON.

                                           29.

      The lugs of the front driver side wheel on the tractor-trailer operated by

Defendant LAWSON tore into the passenger side of Plaintiff’s car.




                                       6
         Case 1:21-cv-01320-SCJ Document 1 Filed 04/01/21 Page 7 of 17




                                                30.

       Had Defendant LAWSON maintained her lane of travel she would have been

able to keep the driver side tractor-trailer wheel from striking Plaintiff’s vehicle.

                                                31.

       No act or omission the part of Plaintiff caused, in whole or in part, the collision

or her injuries.

                                                32.

       No act or omission the part of any third party caused, in whole or in part, the

collision or Plaintiff injuries.

                                                33.

       As a result of the collision, Mrs. Brunet suffered physical injuries, pain and

suffering.

                                   LIBILITY OF DEFENDANTS

                                         COUNT ONE

                     (Lawson’s Negligence and Negligence Per Se)

                                                34.

       Plaintiff incorporates herein by reference the allegations of the previous

Paragraphs of this Complaint for Damages as if each were fully set forth herein in

their entirety.




                                            7
        Case 1:21-cv-01320-SCJ Document 1 Filed 04/01/21 Page 8 of 17




                                                 35.

      At all times material hereto, Defendant LAWSON was a professional driver

with a commercial driver’s license.

                                                 36.

      At all times material hereto, Defendant LAWSON was driving a commercial

motor vehicle in interstate commerce and was subject to not only Georgia traffic

laws and trucking safety regulations, but also the Federal Motor Carrier Safety

Regulations.

                                                 37.

      Defendant LAWSON was negligent in the operation of the tractor-trailer she

was driving in at least the following ways:

      (a)      Failure to maintain control of her tractor-trailer;

      (b)      Failing to yield the right of way;

      (c)      Failing to keep a proper lookout for traffic;

      (d)      Failing to maintain her lane of travel;

      (e)      Violating Georgia Motor Vehicle Laws including O.C.G.A. § 40-6-241

               (Failing to Drive with Due Care); 40-6-390 (Reckless Driving); 40-6-

               48 (Failing to Maintain Lane); all of which constitute negligence per

               se;




                                             8
         Case 1:21-cv-01320-SCJ Document 1 Filed 04/01/21 Page 9 of 17




       (f)    Violation of Federal Motor Carrier Safety Regulations; including,

              without limitation; failing to operate her tractor-trailer in a safe and

              reasonable manner and other Federal Motor Carrier Safety Regulations,

              violations of which constitute negligence per se; and

       (g)    Otherwise failing to act reasonably and prudently as a professional

              commercial driver should under the circumstances.

                                               38.

       Defendant LAWSON’S negligence was a direct and proximate cause of the

injuries sustained by Mrs. Brunet.

                                               39.

       By virtue of her negligence, Defendant LAWSON is liable to Mrs. Brunet for

all damages recoverable under the law.

                                        COUNT TWO

              (Respondeat Superior against K. R. DRENTH and ENDURANCE)

                                               40.

       Plaintiff incorporates herein by reference the allegations of the previous

paragraphs of this Complaint for Damages as if each were fully set forth herein in

their entirety.




                                           9
        Case 1:21-cv-01320-SCJ Document 1 Filed 04/01/21 Page 10 of 17




                                              41.

       At all times material hereto, Defendant LAWSON was acting within the

course and scope of her employment or agency with Defendants K.R. DRENTH and

ENURANCE and was furthering the business interests of Defendants K.R.

DRENTH and ENDURANCE.

                                              42.

       Defendants K.R. DRENTH and ENDURANCE are liable under the doctrine

of respondeat superior and the rules of agency for the injuries, damages, and losses

sustained by Mrs. Brunet, resulting from the negligence of Defendant LAWSON.

                                   COUNT THREE

                   (K.R. DRENTH AND ENURANCE Negligence)

                                              43.

       Plaintiff incorporates herein by reference the allegations of the previous

paragraphs of this Complaint for Damages as if each were fully set forth herein in

their entirety.

                                              44.

       Defendants K.R. DRENTH AND ENDURANCE were at all times motor

carriers as defined by the Federal Motor Carrier Safety Regulations and was engaged

in interstate commerce.




                                         10
        Case 1:21-cv-01320-SCJ Document 1 Filed 04/01/21 Page 11 of 17




                                               45.

      Defendants K.R. DRENTH AND ENDURANCE were at all times relevant

subject to the Federal Motor Carrier Safety Regulations.

                                               46.

      As an employer and motor carrier, Defendants K.R. DRENTH and

ENDURANCE had certain duties and responsibilities under the Federal Motor

Carrier Safety Regulation, Georgia law, trucking industry standards and practices

and its own corporate policies, standards and practices regarding the hiring,

qualifying, training, entrusting, supervising and retaining of its commercial driver

Defendant LAWSON, as well as duties to properly inspect and maintain its vehicles,

and the duty to otherwise establish and implement necessary management controls

and systems for the safe operation of its motor vehicles.

                                               47.

      Defendants K.R. DRENTH and ENDURANCE are independently liable for

the damages, injuries, and losses caused, in whole or in part, by its breach of the

foregoing duties.

                                               48.

      Defendants K.R. DRENTH and ENDURANCE are personally liable to Mrs.

Brunet for all damages allowed by law as a result of the injuries, damages, and losses


                                          11
        Case 1:21-cv-01320-SCJ Document 1 Filed 04/01/21 Page 12 of 17




sustained by Mrs. Brunet arising out of the independent negligence of Defendants

K.R. DRENTH and ENDURANCE.

                                    COUNT FOUR

                   (Direct Action against LIBERTY MUTUAL)

                                              49.

       Plaintiff incorporates herein by reference the allegations of the previous

paragraphs of this Complaint for Damages as if each were fully set forth herein in

their entirety.

                                              50.

       Defendant LIBERTY MUTUAL was transacting business in the State of

Georgia on the date of the collision described in this Complaint.

                                              51.

       Defendant LIBERTY MUTUAL was transacting business in Cobb County,

Georgia on the date of the collision described in this Complaint.

                                              52.

       Defendant LIBERTY MUTUAL provided liability insurance coverage for

Defendants K.R. DRENTH and ENDURANCE tractor-trailer that was involved in

the collision described in this Complaint and to Defendants K.R. DRENTH and

ENDURANCE employees and/or agents, including Defendant LAWSON.




                                         12
       Case 1:21-cv-01320-SCJ Document 1 Filed 04/01/21 Page 13 of 17




                                              53.

      Defendant LIBERTY MUTUAL agreed to provide liability insurance

coverage to Defendants K.R. DRENTH and ENDURANCE in consideration for the

payment of insurance premiums.

                                              54.

      Mrs. Brunet, as a member of the public injured due to a common carrier’s

negligence, is a third-party beneficiary to the liability insurance agreement between

Defendants LIBERTY MUTUAL, K.R. DRENTH and ENDURANCE.

                                              55.

      Pursuant to O.C.G.A. §§ 40-2-140 and 40-1-112, Defendant LIBERTY

MUTUAL is subject to this Direct Action.

                                              56.

      Mrs. Brunet is entitled to receive payments from Defendant LIBERTY

MUTUAL for the tort liability of Defendants LAWSON, K.R. DRENTH and

ENDURANCE.

                                       COUNTY FIVE

                                    (Punitive Damages)




                                         13
        Case 1:21-cv-01320-SCJ Document 1 Filed 04/01/21 Page 14 of 17




                                               57.

      Plaintiff incorporates herein by reference the allegations of the previous

paragraphs of this Complaint for Damages as if each were fully set forth herein their

entirety.

                                               58.

      The acts of Defendants LAWSON, K.R. DRENTH and ENDURANCE, as set

forth in the Complaint for Damages, were willful, wanton, and demonstrated an

entire want of care, which raises the presumption of conscious indifference to

consequences.

                                               59.

      The       misconduct   of   Defendants   LAWSON,      K.R.   DRENTH,       and

ENDURANCE were so aggravating it authorizes, warrants, and demands the

imposition of substantial punitive damages against Defendant LAWSON, K.R.

DRENTH, and ENDURANCE pursuant to O.C.G.A. § 51-12-5.1.

                                               60.

      Any cap on the amount of punitive damages applied in this case would be

unconstitutional because, among other reasons, it contravenes the inviolate right to

trial by jury contained in Georgia’s Constitution.

                                        COUNT SIX

            (Attorneys’ Fees and Litigation Expenses under O.C.G.A. § 13-6-11)


                                          14
          Case 1:21-cv-01320-SCJ Document 1 Filed 04/01/21 Page 15 of 17




                                               61.

       Plaintiff incorporates herein by reference the allegations of the previous

Paragraphs of this Complaint for Damages as if each were fully set forth herein in

their entirety.

                                               62.

       Each Defendant has acted in bad faith, has been stubbornly litigious, and/or

has caused Mrs. Brunet unnecessary trouble and expense, such that Mrs. Brunet

seeks to recover from Defendants all costs of litigation, including attorney’s fees and

expenses, pursuant to O.C.G.A. § 13-6-11 and all other applicable Georgia law.

                                               63.

       Each Defendant is liable for Mrs. Brunet’s attorneys’ fees and litigations

expenses under O.C.G.A. § 13-6-11 and other applicable law.

                                        DAMAGES

                                               64.

       As a direct and proximate cause of the negligence of the Defendants,

independently, vicariously, and/or collectively, as will be further developed through

this action, Mrs. Brunet suffered and will suffer into the future: physical injuries,

pain, suffering, mental anguish, shock, worry, and frustration as further described

herein.


                                          15
        Case 1:21-cv-01320-SCJ Document 1 Filed 04/01/21 Page 16 of 17




                                               65.

      As a direct and proximate cause of the negligence of the Defendants,

independently, vicariously, and/or collectively, as will be further developed through

this action, Mrs. Brunet incurred and will incur into the future: economic damages

and losses, including but not limited to medical bills.

                                               66.

      As a direct and proximate cause of the negligence of the Defendants,

independently, vicariously, and/or collectively, as will be further developed through

this action, Mrs. Brunet suffered a diminished capacity to work and labor now and

into the future.

                                 PRAYER FOR RELIEF

      WHEREFORE Plaintiff prays for the following relief:

      (a) That summons issue requiring the Defendants to appear as provided by law

          to answer this Complaint;

      (b) That service be had on the Defendants as provided by law;

      (c) That the Court empanel a jury for trial of all issues in this case;

      (d) That the Plaintiff be awarded all damages allowed by law for all claims set

          forth herein;

      (e) That all costs and expenses of litigation, including attorneys’ fees, be taxed

          against the Defendants; and


                                          16
 Case 1:21-cv-01320-SCJ Document 1 Filed 04/01/21 Page 17 of 17




(f) That the Court award any and all further relief as it deems appropriate and

   just under the circumstances of this case.

   Dated: March 31, 2021

                                        COLE LAW GROUP, LLC



                                        /s/ Dorey N. Cole__________
                                        Dorey N. Cole
                                        Georgia Bar No.: 489664
                                        Attorney For Plaintiff

   235 Peachtree Street NE
   Suite 350
   Atlanta, Georgia 30303
   Office: 678-832-1003
   Fax: 1-800-734-8120
   Email: dorey@colelawgroup.com




                                   17
